FILED
                 UNITED STATES COURT OF APPEALS                  SEP 08 2010

                                                              MOLLY C. DWYER, CLERK
                         FOR THE NINTH CIRCUIT                 U.S. COURT OF APPEALS




In the Matter of: USA COMMERCIAL       No. 09-15632
MORTGAGE COMPANY.
                                       D.C. No. 2:07-cv-00892-RCJ
                                       District of Nevada,
DONNA CANGELOSI; et al.,               Las Vegas

           Plaintiffs - Appellants,

 v.

SILAR ADVISORS, LP; et al.,

           Defendants - Appellees,

WILLIAM A. LEONARD, Jr., Trustee for
the Estate of Asset Resolution, LLC,

           Trustee - Appellee.



In the Matter of: USA COMMERCIAL       No. 09-16897
MORTGAGE COMPANY,
                                       D.C. Nos.    2:07-cv-00892-RCJ
          Debtor.                                   3:07-cv-00241-RCJ
                                                    2:07-cv-00894-RCJ
3685 SAN FERNANDO LENDERS, LLC;                     2:07-cv-01133-RCJ
et al.,                                             3:07-cv-01389-RCJ
                                       District of Nevada,
          Plaintiffs - Appellees,      Las Vegas

 v.
CROSS EQUITIES PARTNERS, LLC; et
al.,

            Intervenors - Appellees,

 v.

SILAR ADVISORS, LP; et al.,

            Defendants - Appellants,

      and

WILLIAM A. LEONARD, Jr., Trustee for
the Estate of Asset Resolution LLC,

            Trustee - Appellant,

 v.

COMPASS FINANCIAL PARTNERS
LLC; et al.,

            Defendants - Appellees.



In the Matter of: USA COMMERCIAL             No. 09-17382
MORTGAGE COMPANY,
                                             D.C. No. 2:07-cv-00892-RCJ
            Debtor.                          District of Nevada,
                                             Las Vegas
ROBERT J. KEHL; et al.,

            Plaintiffs - Appellees,

 v.


                                       -2-
ASSET RESOLUTION, LLC,

           Defendant - Appellant,

SILAR ADVISORS, LP; et al.,

           Defendants - Appellees.



In re: ASSET RESOLUTION, LLC.                No. 09-73419

                                             D.C. No. 2:07-cv-00892-RCJ
ASSET RESOLUTION, LLC,                       District of Nevada,
                                             Las Vegas
           Petitioner,

 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

           Respondent,

ROBERT A. KEHL; et al.,

           Real Parties in Interest.



In the Matter of: USA COMMERCIAL             No. 10-15253
MORTGAGE COMPANY.
                                             D.C. No. 2:07-cv-00892-RCJ
                                             District of Nevada,
CERTAIN DIRECT LENDERS; et al.,              Las Vegas

           Plaintiffs - Appellees,

                                       -3-
 v.

DEBT ACQUISITION COMPANY OF
AMERICA, LLC; et al.,

            Appellees,

ASSET RESOLUTION, LLC; et al.,

            Defendants - Appellants,

UNITED STATES TRUSTEE,

            Trustee - Appellee.



ASSET RESOLUTION, LLC; et al.,               No. 10-15496

            Debtors - Appellants,            D.C. No. BK-S-09-32824-RCJ
                                             District of Nevada,
 v.                                          Las Vegas

DONNA CANGELOSI; et al.,

            Respondents - Appellees,

 and

WILLIAM A. LEONARD, Jr.,

            Trustee - Appellee.



DUVAL & STACHENFELD, LLP,                    No. 10-15497
former counsel to the Official Committee
of Unsecured Creditors in the above          D.C. No. BK-S-09-32824-RCJ

                                       -4-
captioned Chapter 11 cases (the                District of Nevada,
“Bankruptcy Cases”) of Asset Resolution        Las Vegas
LLC and its affiliated debtors, as debtors
in possession (collectively, the “Debtors”),

             Appellant,

 v.

ASSET RESOLUTION, LLC; et al.,

             Debtors - Appellees,

DONNA CANGELOSI; et al.,

             Respondents - Appellees,

 and

WILLIAM A. LEONARD, Jr.,

             Trustee - Appellee.



ASSET RESOLUTION, LLC; et al.,                 No. 10-15500

             Debtors - Appellants,             D.C. No. BK-S-09-32824-RCJ
                                               District of Nevada,
 v.                                            Las Vegas

DONNA CANGELOSI; et al.,

             Respondents - Appellees,




                                        -5-
WILLIAM A. LEONARD, Jr.,

              Trustee - Appellee.



SILAR ADVISORS, LP and SILAR                    No. 10-15735
SPECIAL OPPORTUNITIES FUND, LP,
                                                D.C. No. BK-S-09-32824-RCJ
              Debtors - Appellants,             District of Nevada,
                                                Las Vegas
  v.

WILLIAM A. LEONARD, Jr.,
                                                ORDER
              Trustee - Appellee.


Before: GOODWIN and W. FLETCHER, Circuit Judges, and MILLS, Senior
District Judge.*

       The court previously consolidated appeal No. 09-15632 with appeal Nos.

09-16897, 09-17382, 10-15253, 10-15496, 10-15497, 10-15500 and 10-15735.

The court further directed that petition No. 09-73419 be calendared with these

consolidated appeals.

       Today the court issues its decision in appeal No. 09-15632 only.

Accordingly, appeal No. 09-15632 is severed from the remaining consolidated

appeals. Appeal Nos. 09-16897, 09-17382, 10-15253, 10-15496, 10-15497, 10-

       *
             The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
                                        -6-
15500 and 10-15735 remain consolidated, and shall be calendared with petition

No. 09-73419.

      Briefing in the remaining consolidated appeals remains stayed pending

disposition of the court’s August 23, 2010 order directing new counsel for

Appellants Asset Resolution, LLC to file a notice of appearance.




                                        -7-